KERN, Associate Judge,
concurring in part and dissenting in part:
As I read the record in this relatively uncomplicated case, appellee Woody, a District of Columbia police officer, injured his back while on duty in 1964. In 1975, he sought to be placed on administrative leave because of pain he asserted he was suffering as a result of that on-duty injury 11 years earlier. Officer Woody underwent an examination at the Police and Fire Clinic and was denied administrative leave; therefore, he took sick leave. He claimed that since his incapacity to perform duties in 1975 was the direct result of his 1964 injury he should not be required to use sick leave for his absence.1 His claim that the 1964 injury precipitated his 1975 incapacity was rejected at both the initial and review levels of the administrative process employed by the Police Department in handling sick leave disputes.2
Appellee Woody filed a complaint in the trial court for Wages Due and Owing against the Chief of Police. Appellee alleged that “the administrative decisions that placed him on chargeable sick leave and placing him in a leave-without-pay status were made without a hearing at a meaningful time and in a meaningful manner. As a direct and proximate result .. . the plaintiff [appellee] was deprived of a substantial property interest in derogation of his contract of employment without due process.” (Record at 2.)
Appellants answered the complaint and appellee then filed a motion for summary judgment. Appellants opposed the motion, asserting that there was a genuine issue of material fact: whether the hearings afforded appellee Woody in the determination by the Police Department that he was not entitled to administrative leave during his yearlong absence from duty were lacking in due process. Appellants attached affidavits to their opposition (a) describing the administrative procedure followed in cases where an officer insisted he should not use sick leave for his absence from duty, and (b) depicting the hearing accorded appellee Woody in his own case.
The trial court, without considering appellants’ opposition and affidavits and without hearing argument so far as the record shows (Record at 28), granted appellee’s motion for summary judgment “on the is*328sue of liability” and ordered either a stipulation by the parties “as to the value of the lost wages” or the scheduling of a trial “on the issue of damages only.” Appellants noted an appeal from this order as well as from an order subsequently entered by the trial court remanding the case to the Police Department for a determination and then payment of the pay and leave benefits owed appellee.
I am unable to agree with the majority that “the trial court was correct insofar as it granted summary judgment on the issue whether procedural due process was afforded appellee at the administrative level.”
In upholding the trial court’s ruling in the face of the obvious factual dispute over the adequacy of the hearing afforded appel-lee, the majority relies upon a concession by government counsel at oral argument that the “procedures” in this case did not differ from those followed by the Police Department in District of Columbia v. Jones, D.C. App., 442 A.2d 512 (1982). However, given the record before us and Corporation Counsel’s assertion at trial (Record at 18) and on appeal (Brief at 7-8), that this case is clearly distinguishable from Jones, I must conclude that the trial court erred in summarily finding liability on the part of the Chief of Police.
In Jones, supra, this court recognized that “[D]ue process is flexible and calls for such procedural protections as the particular situation demands.” 442 A.2d at 517, quoting Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484 (1972). Since some of the “procedural formalities” essential for a fair determination of an officer’s right to sick leave were absent, we concluded that Jones was denied procedural due process in his Police Department hearing. Jones, supra at 524.
In reaching this decision, we listed a number of fundamental elements of an essentially fair hearing. First, we stated that an officer must “receive prior notice of the proposed termination of his administrative sick leave, of the basis for the termination, and of the extent of his rights to contest the action.” Jones, supra at 521. Second, an officer must be given the opportunity to know the evidence against him, and to present reasons why sick leave status should be granted. Id. at 552. We found the record to be silent on whether Jones received any notice of his rights before the Department and on the extent to which Jones’ rights to know the evidence against him and respond to it were protected. Id. at 521-22.
In the case at bar, the record clearly reflects that appellee was given (a) immediate notice of the Clinic Division’s determination that he was ineligible for sick leave; (b) the reason for such a decision, and (c) notice of the extent of his rights to contest the action. (Record at 27.) The decision notice dated April 7, 1976, specifically directed appellee’s attention to his right of appeal and to submit “all additional relevant information” as outlined in the Police Department General Order No. 1001.1 (Record at 27; Brief for Appellants at 10.)
In Jones, supra, we also stated that officers should have the right to an informal hearing and be apprised of the manner in which they would be conducted. As in Jones, the informal meetings in the case at bar with MPD representatives satisfied the hearing requirement, and unlike the situation in Jones, appellee here was referred to Order 1001.1 for at least some description of the manner in which they would be conducted. (Record at 27.)
Additionally, in Jones we found that meaningful appellate review was precluded because there was no record of the procedures followed in the actual proceedings. Jones, supra at 523.
Here, the record contains a sworn statement that the Police Department follows the practice of allowing officers contesting whether they are obliged to use their sick leave when they claim they are incapacitated by reason of on-duty injury “to be represented by counsel and to present any relevant evidence ... to the hearing officers.” (Record at 23.) In addition, there is in the record a “Summary” of a hearing held in the instant case by the Assistant Chief of Police to review the initial written determi*329nation (Record at 27) that appellee’s absence was not occasioned by a back injury he had suffered while on duty 11 years earlier. At this hearing, appellee testified and was represented by counsel (Record at 24.)
Upon the record before us I do not see how the trial court could summarily find liability on the part of the Chief of Police for his failure to accord due process in considering appellee’s claim that he should have been on administrative leave while he was not working as a police officer. Surely, the pleadings which are not in the record on appeal required the trial court at least to hold a hearing on the issue of the procedures followed and whether appellee was denied due process. Put another way, the record, such as it is, shows that appellee did have an opportunity to assert his claim, that he was made aware of the basis for the initial disapproval of his claim, and that he and his counsel had an opportunity to present evidence and argument at the review of the initial adverse determination.3 The majority does not explain to my satisfaction how the trial court could summarily enter a judgment for appellee under these circumstances and therefore I must dissent from its conclusion.
As to the trial court’s determination of damages, it is clear that that Supreme Court’s decision in Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978) mandates reversal and remand for further proceedings in the Police Department as the majority directs.

. Since appellee did not perform any duties for about one year he ultimately exhausted his sick leave and was required to take leave without pay.


. His application for retirement on the ground of a service-incurred disability was also denied for lack of evidence that the 1964 injury disabled him in 1975.


. The majority in upholding the trial court’s grant of summary judgment against the District upon the obvious factual dispute over the adequacy of the hearing afforded appellee relies upon a concession by government counsel at oral argument that the “procedures” in this case did not differ from those followed by the Department in D.C. v. Jones, D.C.App., 442 A.2d 512 (1982). Both at trial (Record at 18) and on appeal (Brief at 3-4) the Corporation Counsel asserted that the instant case is clearly distinguishable from Jones.